DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claims 1 and 17 are allowed for disclosing: “a lane-change start determiner configured to determine, in a case where the distance comparator determines that the distance to the lane regulation zone is longer than the estimated distance to the traffic queue, whether the estimated distance to the traffic queue reaches a lane-change start distance, the lane-change start distance being preset and extending to the tail end of the traffic queue; and a lane-change controller configured to cause, when the lane-change start determiner determines that the estimated distance to the traffic queue reaches the lane-change start distance, the own vehicle to make a lane change”.
Claims 2-16 are allowed as being dependent claims to the previous allowed claim 1.
The closest prior art of record is Nishira (US 20050015203, hereinafter Nishira). Nishira teaches “FIG. 13 shows the second traffic situation in which one half of the highway is constructed by two lanes 14 and 15, the right traffic lane 14 of the two lanes is regulated ahead of host vehicle 10, traveling on right traffic lane 14, owing to a traffic-lane regulation 16 such as road repairs or road construction work, and other vehicles, namely first and second peripheral vehicles 11a and 11b, both travel on the left traffic lane 15.  In the second traffic situation, host vehicle 10 cannot be kept within the current driving lane (right traffic lane 14) owing to such a traffic-lane regulation 16.  That is, in the second traffic situation, lane-changing operation of host vehicle 10 from right traffic lane 14 to left traffic lane 15 must 
Another closest prior art of record is Yasuda (JP 2015-224929, hereinafter Yasuda; already of record in IDS). Yasuda teaches “an accident site information acquisition unit that acquires location information of an accident site; a real-time information acquisition unit that acquires real-time information of a lane that can be passed on the accident site from an external notification device”, “Conventionally, in vehicles such as automobiles, VICS (Vehicle information and communication system / registered trademark, hereinafter abbreviated) will receive accident site information and display the accident site on a map, or receive traffic jam information”, “Also, a device that receives lane regulation information due to traffic jams, accidents, construction, etc. from the VICS Center”.
In regards to claims 1 and 17; Nishira taken either individually or in combination with Yasuda fails to teach or render obvious an apparatus for disclosing: “a lane-change start determiner configured to determine, in a case where the distance comparator determines that the distance to the lane regulation zone is longer than the estimated distance to the traffic queue, whether the estimated distance to the traffic queue reaches a lane-change start distance, the lane-change start distance being preset and extending to the tail end of the traffic queue; and a lane-change controller configured to cause, when the lane-change start determiner determines that the estimated distance to the traffic queue reaches the lane-change start distance, the own vehicle to make a lane change”.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUFENG ZHANG whose telephone number is (469)295-9231.  The examiner can normally be reached on Monday to Friday 8am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Geepy Pe can be reached on (571) 270-3703.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUFENG ZHANG
Examiner




/Y.Z./Examiner, Art Unit 3663                                                                                                                                                                                                        

/TYLER J LEE/Primary Examiner, Art Unit 3663